Jefooiooicioitck ok

Contract on the Investment of the Agro-Industrial Plantation over the Land Area of 9,985
hectares in the Sustainable Use Area of Phnom Aural Wildlife Sanctuary

Jefooiooicioitck ok

Parties in the Agreement

The agreement is made between Mr. ONG BEE HUAT, a nationality of Singaporean and
chairman of the company HLH AGRICULTURE (CAMBODIA) Co.Ltd, with the present
address’s location at Building P17, Street Pleasure, Sangkat Teuk Thlar, Khan Russei Keo,
Phnom Penh, Cambodia; and H.E. MOK MARETH, Senior Minister and Minister of the
Ministry of Environment, through the submission letter of H.E. CHAY SAMITH, General
Director of the Department of Forestry Administration and Natural Conservation; whereby
the company’s investment request of the agro-industrial plantation is approved in principle
for the 70-year land concession.

Size and Geographic Area of the Land in Concession

Located in the sustainable use area of Phnom Aural Wildlife Sanctuary, the land in subject,
of the agro-industrial plantation, has the total size of 9,985 hectares with the coordinates as
below:
Point | Axis X Coordinate Y | Point | Axis X Coordinate Y
A 403999 1294001 L 393997 1301012
B 404020 1306120 M 394003 1302553
Cc 391560 1306144 N 400383 1302562
D 391575 1298476 ie) 400388 1300005
E 392647 1298475 P 398998 1300000
F 392654 1296439 Q 399002 1299165
G 394003 1296604 R 398390 1298631
H 394997 1295998 Ss 399000 1297194
396000 1296000 T 398999 1295738
396000 1296398 Vv 400632 1295498
396911 1296398 Ww 402003 1294564
K 395211 1300012

Company’s Guarantees on Quality and Sustainability of the Natural Environment in
Phnom Aural Wildlife Sanctuary

= Environmental resources: the company is committed to ensure and maintain the
regularity of the environment within and surrounding areas including the quality of
land and water sources, proper use and management of chemical substances and
waste, and preventive measures for bush fire.
= Biological resources: the company is obliged to not make any harm to any fragile
ecological system defined by Ministry of Environment, and not to hunt wild animals.
Plantation is conducted in accordance with the company’s master plan. Any wooden
craft of precious logs is subject to a permission of the competent institutions. Any
import of wild animals and plants shall be approved by Ministry of Environment and
other relevant authorities.

Economic-social resources: the company is committed to consult the public and
especially the indigenous people living within and surrounding the investment area
while the public opinions are carefully considered including the promotion of the
tradition and culture of the people in communities such as spiritual forest and burial
land. The company’s dividends are subject to the allocation for the development of
villages, communes, districts and other surrounding areas.

Environmental and Social Impact Assessment (ESIA): the company will conduct ESIA
in accordance with the laws in force.

Company’s Fiscal Duties and Conservation Fund

= The company is obliged to pay renting fees, and tax according to the laws.

= According to Law on Natural Protected Area (2008), the company has duties to
contribute US$ 1/ha per year to Natural Protected Areas Fund every year in early
January, for the restoration of the ecology and biodiversity in the natural protected
areas.

Clauses of Non-Transfer

= The company has duties to commence its activities within a year from the approval
date. If a year passed without any concrete activity, or when the agreement terms of
70 years comes to an end, the company is obliged to return the land back to the
state. No part of this granted land is subject to sales or exchange with any third
party, except it is done through a partnership and in condition with the approval
from Ministry of Environment.

Note:

The contract makes a part of, and is extracted from Ministry of Environment’s Letter
No.144 dated on 27 March 2009 on the Contract on the Investment of the Agro-Industrial
Plantation over the Land Area of 9,985 Hectares. Departing from this proposed contract
signed by the company on 23 March 2009, a full contract will normally be developed and
signed by Company and the Royal Government of Cambodia, through its representative
from the cabinet who receives the mandate through a delegation letter, the so-called Power
of Attorney, once all the necessary paper work for the investment is complete with the
Council for Development of Cambodia (CDC) and other relevant authorities.
